


Exhibit 10.52

 

SECOND AMENDMENT TO THE CHANGE IN CONTROL

EMPLOYMENT AGREEMENT

 

This Second Amendment to the Change in Control Employment Agreement (“Second
Amendment”) is made and entered into this 17th day of December, 2009 by and
between Waddell & Reed Financial, Inc., a Delaware corporation (the “Company”),
and Henry J. Herrmann (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive are parties to a certain Change in Control
Employment Agreement dated as of December 14, 2001 and amended on December 17,
2009 (the “Agreement”);

 

WHEREAS, the Company and Executive have agreed to make certain modifications to
the Agreement to ensure that amounts payable under the Company’s annual
incentive plan will continue to constitute “performance-based compensation”
within the meaning of section 162(m)(4)(C) of the Internal Revenue Code of 1986,
as amended; and

 

WHEREAS, any capitalized term used herein, and not otherwise defined herein,
shall have the meaning set forth in the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Section 6(b) of the Agreement is hereby amended in its entirety
to read as follows:

 

(b)           an amount equal to the product obtained by multiplying (i) the
highest annual cash bonus paid to you in the three year period ending on the
date of your Involuntary Termination, by (ii) a fraction, the numerator of which
is the number of days in the calendar year of your Involuntary Termination
preceding and including the date of your Involuntary Termination and the
denominator of which is the number of days in the calendar year of your
Involuntary Termination.

 

2.             Except as provided in this Second Amendment the Agreement will
continue to read in its current state.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Second
Amendment as of the date first written above.

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

By: /s/ Daniel P. Connealy

 

Daniel P. Connealy

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Henry J. Herrmann

 

Henry J. Herrmann

 

- 2 -

--------------------------------------------------------------------------------
